       Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 1 of 11

                       IN THE LTNITFD STA'T'ES DISTRICT COI,.IRT
                     FOR THE NORT~-~ERN DISTRICT OF NEW PORK


 NAOMI GONZALES,                              ;Civil Action No.: 5:18-cv-00235 (I~QAD)(ATB)

                             Plaintiff,
                                                     ANSWER TO COMPLAINT AND
 vs.                                                   AFFIKn~IATIVE DEFENSES

 AGWAY ENERGZ'S~RVIGES,I,LC,

                            Defetldant.


        Defendant Agway Energy Services, I,LC ("Agway") hereby files its Answer to the

putative Class-Action Complaint filed by Naomi Gonzales ("Plaintiff'), as follows:

                                  NATURE OF THIS CASE

        1.    Denied.

        2.    Denied.

        3.    Denied.

       4.     The allegations in this paragraph are assertions of law to which no answer is

required. To the extent a response is required, Agway denies the allegations.

                                            PARTIES

       5.     Denied.

       6.     Admitted.

       7.     The allegations in this paragraph are assertions of law to which no answer is

required.

       8.     Denied.

                                          JURISDICTIpN

       9.     Inasmuch as the legal allegations in this paragraph relate to the United States

District Court for the District of Delaware, they are inapplicable. Agway does not contest that
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 2 of 11



this Court 11as personal jurisdiction over it.

        10.     Denied.

        1 1.    Agway lacks knowledge as to the truth or fa1se11ood of t17e allegations contained

in this paragraph.

        12.    Inasmuch as tl~e legal allegations in this paragraph relate to the United States

District Court for the District of Delaware, they are inapplicable. Agway denies that this court is

the proper venue for a putative class of Pennsylvania customers.

                                         PERATIVE FACTS

        13.     Agway lacks knowledge as to the truth or falsehood of the allegations contained

in this paragraph:

        14.     Agway lacks knowledge as to the truth or falsehood of the allegations contained

in this paragraph.

        15.    Admitted in part and denied in part. Agway admits the allegations except it

denies that the only difference to the consumer is which company sets the price for the

customer's energy supply; inter alia, Agway customers also receive protection through Agway's

EnergyGuardTM program.

        16.    Admitted.

        17.    Denied.

        18.    Agway admits that it provided a Customer Agreement, welcome letter, and

additional introductory materials to Ms. Gonzales, states further that those materials informed

Ms. Gonzales that savings were not guaranteed, and denies all other allegations or

characterizations in paragraph 18.

        19.    The allegations in this paragraph are assertions of law to which no answer is

                                                 2
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 3 of 11



required.

        20.     Agway directs Plaintiff to the specific terms of the Agreement, which are not

quoted in full here, and thus, denies the allegations as an imprecise summary of the terms of the

Agreement.

        21.     Agway directs Plaintiff to the specific terms of the Agreement, which are not

quoted in full here, and thus, denies the allegations as an imprecise summary of the terms of the

Agreement. Agway further denies that the terms of the cited Agreement for Pennsylvania

customers would apply to a Pennsylvania customer who enrolled for service at the same time as

Ms. Gonzales enrolled.

        22.    Agway denies the allegations in paragraph 22 and directs Plaintiff to Agway's

response to paragraph 18.

        23.    Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and denies that the price set forth in the Complaint, or charged by

Central Hudson, is a "reasonable representation of a market-based rate." All other allegations

are denied.

       24.     Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and thus, leaves Plaintiff to her proofs.

       25.     Denied.

       26.     Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and thus, leaves Plaintiff to her proofs.

       27.     Denied.

       28.     Denied.

       29.     Denied.

                                                  3
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 4 of 11



          30.   Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and thus, leaves Plaintiff to her proofs.

       31.      Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and thus, leaves Plaintiff to her proofs.

          32.   Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and thus, leaves Plaintiff to her proofs.

       33.      Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and thus, leaves Plaintiff to her proofs.

       34.      Agway lacks knowledge or information sufficient to identify the Central Hudson

corresponding rate as set forth, and thus, leaves Plaintiff to her proofs. All other allegations are

denied.

       35.      Agway admits that the largest component of the supply cost for electricity is the

wholesale cost of electricity, and denies the remaining allegations.

       36.      Denied.

       37.      Denied.

       38.      Denied.

       39.      Denied.

       40.      Agway denies the allegations contained in this paragraph and specifically denies

that there is nothing to differentiate Agway from other ESCOs or local utilities and that such

differences include, inter alia, that Agway customers also receive protection through Agway's

EnergyGuardTM program

       41.      Denied.




                                                 0
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 5 of 11



                               CLASS ACTIQN ALLEGATIONS

       42.     Inasmuch as these allegatigns are a statement of law to which no response is

required, Agway does not respond. Agway further disputes that Ms. Gonzales is an appropriate

class representative for the putative class overall and in particular of Pennsylvania

representatives.

       43.     Inasmuch as these allegations are a statement of law to which no response is

required, Agway does not respond.

       44.     Inasmuch as these allegations are a statement of law to which no response is

required, Agway does not respond.

       45.     Inasmuch as these allegations are a statement of law to which no response is

required, Agway does not respond. To the extent a response is required, Agway denies the

allegations.

       46.     Inasmuch as these allegations are a statement of law to which no response is

required, Agway does not respond. To the extent a response is required, Agway denies the

allegations.

                                  FIRST CAUSE OF ACTION

       47.     Agway repeats and realleges its responses to the allegations contained in the

paragraphs above as if fully set forth herein.

       48.     Denied.

       49.     Denied.

       50.     Denied.

       51.     Denied.

       52.     Denied.
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 6 of 11




        53.    Denied.

        54.    Denied.

       55.     Denied.

       56.     Denied.

       57.     Denied.

       58.     Denied.

                                SECOND CAUSE OF ACTION

       59.     Agway repeats and realleges its responses to the allegations contained in the

paragraphs above as if fully set forth herein.

       60.     Inasmuch as these allegations are a statement of law to which no response is

required, Agway does not respond.

       61.     Agway denies the allegations as a confusing misrepresentation, but Agway admits

it is an "ESCO".

       62.     Denied.

       63.     Denied.

       64.     Denied.

       65.     Inasmuch as these allegations are a statement of law to which no response is

required, Agway does not respond. To the extent a response is required, Agway denies the

allegations.

                                  THIRD CAUSE OF ACTION

       66.     Agway repeats and realleges its responses to the allegations contained in the

paragraphs above as if fully set forth herein.

       67.     Admitted, except to clarify that it is a putative class.
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 7 of 11




       68.     Agway admits it agreed to charge a variable rate for Plaintiff's electrical

commodity supply after the expiration of the introductory period, but denies that the remaining

allegations are an accurate recitation of the terms of the Agreement, and thus, directs Plaintiff to

the Agreement for the terms therein.

       69.     Agway admits that Plaintiff and the putative class were charged a variable rate for

their electrical commodity supply after the introductory period, but lacks knowledge or

information sufficient at this time to respond as to whether all of the amounts charged for same

were paid by the putative class.

       70.     Denied.

       71.     Denied.

       72.     Denied.

       73.     Denied.

                         FOURTH AND FIFTH CAUSES OF ACTION

       74-83. These Causes of Action were dismissed, and thus, no response is required.

       WHEREFORE, having fully answered, Defendant denies that Plaintiff is entitled to any

of the requested relief, and request that this Court dismiss Plaintiff's Complaint with prejudice,

and award the Defendant its attorney's fees, costs, and such other and further relief as this Court

deems just and equitable.

                                   AFFIRMATIVE DEFENSES

                              FIRST AFFIRMATIVE DEFENSE

       The claims set forth in the Complaint are barred, in whole or in part, for failure to state a

claim upon which relief may be granted.




                                                7
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 8 of 11




                                SECOND AFFIRMATIVE AEFENSE

          The action cannot be maintained as a class action because, inter alias (i) there are no

common questions oflaw or fact sufficient to warrant a class action;(ii) Plaintiff's claims are not

typical or representative of members of the class; (iii) individual issues will predominate over

purported class issues;(iv) a class action is not superior to other means of obtaining recovery for

Plaintiff or others.

                                THIRD AFFIRMATIVE DEFENSE

          Plaintiff'sl alleged damages, if any, were not proximately caused by Agway.

                              FOURTH AFFIRMATIVE DEFENSE

          Plaintiff's claims are barred by the doctrines of unclean hands, waiver, estoppel, and/or

laches.

                                FIFTH AFFIRMATIVE DEFENSE

          Plaintiff's and the putative class members' purported claims for relief are barred for

failure to satisfy the criteria for class certification in accordance with Fed. R. Civ. P. 23.

                                SIXTH AFFIRMATIVE DEFENSE

          Plaintiff's claims for relief are barred by the regulatory safe harbor provisions from New

York General Business Law §349.

                              SEVENTH AFFIRMATIVE DEFENSE

          At all times, Agway complied with New York General Business Law §349.

                              EIGHTH AFFIRMATIVE DEFENSE

          Plaintiff's claims are barred under the voluntary payment doctrine.

                               NINTH AFFIRMATIVE DEFENSE


1 In the event that any class is certified in this action, Agway's affirmative defenses with respect
to Plaintiff apply with full force and effect to all putative class members.
                                                    8
      Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 9 of 11




        Plaintiff's claims are barred by the applicable statutes of limitations.

                              TENTH AFFIRMATIVE DEFENSE

       To the extent Ms. Gonzales, or any member of the putative class has suffered any

damages, they failed to mitigate any such damages.

                           ELEVENTH AFFIRMATIVE AEFENSE

       Plaintiff cannot recover attorneys' fees.

                            TWELFTH AFFIRMATIVE DEFENSE

       There is no basis. upon which Plaintiffs or any member of the putative class can recover

general, special, incidental, punitive, treble, or consequential damages.

                          THIRTEENTH AFFIRMATIVE DEFENSE

       Plaintiff knowingly and voluntarily agreed to pay a variable rate for the supply of

electricity from Agway, appreciating the nature of the risk of agreeing to pay for a variable rate

for electricity, and voluntarily assumed the risk of agreeing to electricity prices that were based

upon a variable rate.

                         FOURTEENTH AFFIRMATIVE DEFENSE

       Agway has fully performed any and all of its contractual and other duties, express and

implied, to Plaintiff

                           FIFTEENTH AFFIRMATIVE DEFENSE

       If the Court has jurisdiction over Plaintiff's Complaint, the court should decline to

exercise jixrisdiction pursuant to the Class Action Fairness Act exceptions.
     Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 10 of 11




                            SIXTEENTH AFFIRMATIVE DEFENSE

         Plaintiff knouvingly, intentionally, and voluntaril}~, assumed the risk of the loss alleged in

the Complaint and any damages, if any, incurred by Plaintiff, are the direct and proximate result

ofthe risk assumed by Plaintiff.

                          SEVENTEENTH AFFIRMATIVE J~EFENSE

         Plaintiff's claims are barred, in whole or in part, because any alleged damages she

sustained must be offset by the additional benefit of the value-added protections and services

provided by Agway.

                           EIGHTEENTH AFFIRMATIVE DEFENSE

         Plaintiff's claims are barred, in whole or in part, because the Agreements at issue and

marketing materials were submitted to, and approved by, the New York Department of Public

Service.

                           NINETEENTH AFFIRMATIVE DEFENSE

         This Court does not have subject matter jurisdiction over Plaintiff's complaint.

                           TWENTIETH AFFIRIVIATIVE DEFENSE

         Plaintiff's Complaint must be dismissed for failure to provide notice required by the

U.C.C.

                         TWENTY FIRST AFFIRMATIVE DEFENSE

         This Court is not a proper venue with respect to any putative class members who are, or

during the relevant period were, citizens or residents of Pennsylvania.




                                                  10
    Case 5:18-cv-00235-MAD-ATB Document 97 Filed 03/11/19 Page 11 of 11




Dated: March 11, 2019

                                  s/Sharon ll~ Porcellio
                                  Sharon M.Porcellio, Esq.
                                  I3ar Roll No. 102382
                                  Brendan M. Sheehan
                                  BOND SCHOENECK &KING
                                  Avant Building, Suite 900
                                  200 Delaware Avenue
                                  Buffalo, NY 14202-2107

                                  William K. Mosca, Jr., Esq.(pro hac vice)
                                  John D. Coyle, Esq.(pro hac vice)
                                  13EVAN, MOSCA & GIUDITTA,P.C.
                                  222 Mount Airy Road, Suite 200
                                  Telephone:(908)848-5922
                                  Facsimile:(908)848-6422
                                  Attorneys for Defendant Agway Energy Services,
                                  LLC




                                    11

                                                                         1325496.1
